Citation Nr: 0402346	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  99-14 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating for the 
residuals of a detached retina, left eye, status post 
corrective surgery.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1978 to May 1998.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2003, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri confirmed and continued 
its initial noncompensable rating for the veteran's service-
connected residuals of a detached retina, left eye, status 
post corrective surgery.  Thereafter, the case was returned 
to the Board for further appellate action.


FINDING OF FACT

The veteran's service-connected residuals of a detached 
retina, left eye, status post corrective surgery, are 
manifested primarily by impaired distant visual acuity which 
is correctable to no worse than 20/40.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
veteran's service-connected residuals of a detached retina, 
left eye, status post corrective surgery, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.84a, Diagnostic Code (DC) 6008 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  In 
August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2003).  

In June 2003, the Board remanded the case with instructions 
to ensure proper application of VCAA and re-adjudicate the 
claim.  In June 2003, the RO sent the veteran explaining what 
was needed to substantiate the veteran's claim and informing 
the veteran of what portion of the needed information and 
evidence he needed to provide.  The June 2003 letter also 
explained what VA would do to obtain the necessary 
information and evidence.  The RO then obtained an 
examination report, re-adjudicated the claim ,and explained 
its actions in a supplemetal statement of the case dated in 
September 2003.  By virtue of information sent to the veteran 
in the Board's June 2003 remand; the Statement of the Case 
(SOC); the Supplemental Statements of the Case (SSOC's); and 
letters, dated in March and June 2003, the veteran and his 
representative were notified of evidence necessary to 
substantiate his claim of entitlement to an initial 
compensable rating for his service connected residuals of a 
detached retina, left eye, status post corrective surgery.  
Such notices informed the veteran of what evidence and 
information VA would obtain for him, with specific references 
to such materials as government reports and medical records.  
The RO also explained what information and evidence the 
veteran needed to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The RO has made efforts to obtain relevant records adequately 
identified by the veteran.  For example, in August 1999 (VA 
Form 21-8359), the RO requested reports reflecting the 
veteran's treatment from August 1998 to "the present" at 
the United States Army Medical Department Activity, Fort 
Leonard Wood, Missouri. 

Relevant evidence received in support of the veteran's claim 
consists of his service medical records; reports of 
examinations performed by the VA in July 1998, December 2000, 
and July 2003; and an outpatient record reflecting the 
veteran's treatment by the VA Ophthalmology Service in May 
2002.  

The veteran has been informed of his right to have a hearing 
in association with his appeal.  In his substantive appeal 
(VA Form 9), received in July 1999, he requested a hearing at 
the RO before a Member of the Board.  In a statement (VA Form 
21-4138), received in September 2000, he requested a hearing 
at the RO before a local hearing officer.  He cancelled those 
hearings, however, and has not requested that another hearing 
be scheduled in any venue.  Accordingly, his hearing request 
is considered withdrawn.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the appellant in the development of 
his claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issue of entitlement to an increased rating for his 
service-connected left eye disability.  As such, there is no 
reasonable possibility that further development would unearth 
any additional relevant evidence.  Indeed, such development 
would serve no useful purpose and, therefore, need not be 
performed in order to meet the requirements of the VCAA.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Accordingly, adjudication of this appeal 
without further development under the VCAA, poses no threat 
of harm or prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.  

II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2003).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

In its rating action in January 1999, the RO granted the 
veteran's claim of entitlement to service connection for the 
residuals of a detached retina, left eye, status post 
corrective surgery.  It assigned a noncompensable evaluation, 
effective June 1, 1998, the day after the veteran's 
separation from service.  That action was an initial rating 
award.  When an initial rating award is at issue, a practice 
known as "staged" ratings may apply.  That is, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999). 

The veteran's detached retina, left eye, status post 
corrective surgery is rated in accordance with 38 C.F.R. 
§ 4.84(a), DC 6008.  Such disability, in chronic form, is to 
be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during the continuance of active pathology.  The 
minimum rating during active pathology is 10 percent.  38 CFR 
4.84a, DC 6009. 

For VA purposes, the severity of impaired central visual 
acuity is determined by comparing visual test results on the 
Snellen index with the criteria set forth in 38 C.F.R. 
§ 4.84(a), DC 6061 to 6079 (2003).  The best distant vision 
attainable after the best correction by glasses will be the 
basis of the rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75 
(2003).

When the vision in each eye is 20/40 or better, a 
noncompensable rating is warranted.  38 C.F.R. § 4.84(a), DC 
6079.  A 10 percent rating is warranted when the vision in 
one eye is 20/50 or 20/70 or 20/100, and the vision in the 
other eye is no worse than 20/40.  38 C.F.R. § 4.84(a), DC 
6079.  

Where, as here, the veteran has service-connected disability 
in one eye only and nonservice-connected disability in the 
other eye, the visual acuity in the eye having nonservice-
connected disability should be considered normal for the 
purposes of computing the service-connected disability 
rating, unless the claimant is totally blind in both eyes.  
This interpretation of the rating schedule corresponds to the 
interpretation of the rating schedule for unilateral hearing 
loss.  38 C.F.R. § 4.85(f); Boyer v. West, 11 Vet. App. 477, 
479-80 (1998); VAOPGCPREC 32-97.

Visual field impairment is rated in accordance with 38 C.F.R. 
§ 4.84(a), DC 6080.  The method for determining the extent of 
the contraction of the visual field is set forth in 38 C.F.R. 
§§ 4.76 and 4.76(a).  A 10 percent rating is warranted for 
contraction of the visual field in one eye to at least 
60 degrees but not to 15 degrees.  

A review of the evidence discloses that while playing 
basketball in service in March 1996, the veteran sustained 
traumatic dialysis of the retina in his left eye.  Shortly 
thereafter, he underwent a scleral buckle procedure with 
cryotherapy.  He reportedly tolerated the procedure well.

During his service retirement examination in November 1997, 
the veteran complained of diplopia.  His distant visual 
acuity was 20/20-1 in his non-service-connected right eye and 
20/100, correctable to 20/40 in his service-connected left 
eye.  His near visual acuity was 20/30, bilaterally.  During 
a consultation with the Ophthalmology Service, he complained 
that since his left eye surgery, he had experienced 
occasional diplopia which was resolved with blinking.  
Following the consultation, it was noted that he was doing 
fine.

Since service, the veteran has not required treatment for his 
detached retina; however, he has undergone three VA eye 
examinations.  They show that such disability is manifested 
primarily by impaired distant visual acuity, correctable to 
no worse than 20/40 (December 2003), a level commensurate 
with the noncompensable rating currently in effect.  
38 C.F.R. § 4.84a, DC 6079.  There is no evidence of 
diplopia, however, and the veteran does not have any deficits 
in his visual field or any pain in his left eye.  Indeed, 
since the surgery in service, the veteran's left eye 
disability has been generally stable without pathology, and 
there have been no associated problems which have required 
rest or been productive of episodic incapacity.  Absent any 
evidence of compensable pathology, the current rating is 
confirmed and continued.

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of the 
veteran's service-connected left eye disability have been 
generally consistent since June 1, 1998, the date that 
service connection and the noncompensable rating became 
effective.  Accordingly, there is no basis to invoke the 
principle of staged ratings. 

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected left eye disability.  The 
evidence, however, does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  Rather, the record shows that the manifestations of 
that disability are those contemplated by the regular 
schedular standards.  Absent evidence to the contrary, the 
Board finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 


ORDER

Entitlement to an initial compensable rating for the 
residuals of a detached retina, left eye, status post 
corrective surgery is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



